Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yuanzhang Han on April 21, 2022 and April 29, 2022.

The application has been amended as follows: 

Cancel claims 16-18.
Claim 20, line 1, after “sieve” insert “further”.
Claim 23, line 2, delete “a” and insert “the”.
Claim 33, line 1, delete “any one of”.
Claim 35, line 1, after “method”, insert “of claim 29.” and delete the entirety of the remaining text including the period.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, either alone or in combination fails to anticipate or render obvious the instantly claimed invention.  The Lok et al. document fails to disclose with specificity the now specifically claimed SAR and PAR, which values are considerably outside the Lok et al. disclosure.  With respect to the rejection of claims 11 and 35, although the Feyen et al. document might be considered very broadly to disclose the SDA claimed herein;  however, there would be an enormous number of functional groups within the broad disclosure and therefore no motivation nor suggestion to select the group currently claimed.  Although the reference teaches alkyl group substitutions there is no reason to select an alkylene group, which is the currently claimed species.
The generic composition claims having been found allowable, the restriction requirement is WITHDRAWN except with respect to claims 16-18, which do not contain the limitations of the allowable subject matter in this application

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732